           Case 1:18-cr-00242-NONE-SKO Document 32 Filed 07/29/20 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HENRY Z. CARBAJAL, III
   ROBIN TUBESING
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6 Attorneys for Plaintiff
   United States of America
 7

 8

 9                                  IN THE UNITED STATES DISTRICT COURT

10                                       EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00242-NONE-SKO
12
                                     Plaintiff,
13                                                        JOINT MOTION FOR ORDER REQUIRING
                              v.                          PAYMENT OF CURRENCY INTO THE
14                                                        COURT’S DEPOSIT FUND; AND ORDER
     GORDON MEIER,
15
                                    Defendant.
16

17
             The United States and defendant Gordon Meier (the Movants) move for an order based on the
18
     following grounds:
19
             1.      The information in this case charges the defendant with Theft of Public Money in
20
     violation of 18 U.S.C. § 641.
21
             2.      The Parties have a negotiated resolution of the case as memorialized by their signed plea
22
     agreement entered on December 20, 2019 (the Plea Agreement). Pursuant to the Plea Agreement, the
23
     defendant agrees to pay a $0 fine, a $100.00 special assessment, and $6,400.00 in restitution. The
24
     defendant affirms that his conduct caused a loss to the Social Security Administration in the amount of
25
     $6,400.00.
26
             3.      The defendant has $6,500.00 set aside to effect a lump sum payment towards the full
27
     amount of the assessment, and restitution owed in this case.
28
     Joint Motion and Order Concerning
     Payment of Restitution                           1
30
           Case 1:18-cr-00242-NONE-SKO Document 32 Filed 07/29/20 Page 2 of 3

 1           4.      The Parties agree that the $6,500.00 can and should be paid into the court’s deposit fund

 2 (the Deposit) at or before his sentencing hearing currently scheduled August 6, 2020. The defendant

 3 will not oppose the application of the Deposit towards the criminal monetary penalties entered against

 4 him.

 5           5.      Accordingly, the Parties request that the Court sign the proposed order below directing

 6 that the $6,500.00 be paid to the Clerk of Court so that it may be deposited into the court’s deposit fund.

 7

 8                                                        Respectfully submitted,

 9 FOR THE UNITED STATES:                                 MCGREGOR W. SCOTT
                                                          United States Attorney
10
     Dated: July 27 , 2020                         By:    /s/ Henry Z. Carbajal, III
11
                                                          HENRY Z. CARBAJAL, III
12                                                        Assistant United States Attorney

13
     FOR DEFENDANT GORDON MEIER:
14

15 Dated: July ___, 2020
                                                          GORDON MEIER
16

17 Dated: July 27 , 2020                           By:    /s/ Reed Brian Grantham
                                                          REED BRIAN GRANTHAM
18
                                                          Attorney for defendant GORDON MEIER
19

20

21

22

23

24

25

26
27

28
     Joint Motion and Order Concerning
     Payment of Restitution                           2
30
           Case 1:18-cr-00242-NONE-SKO Document 32 Filed 07/29/20 Page 3 of 3

 1                                                   ORDER

 2           The Court, having reviewed the court files and the Parties’ joint motion for order requiring

 3 payment of currency into the court’s deposit fund (the Motion), and good cause appearing therefrom,

 4 hereby GRANTS the Motion. Accordingly, IT IS ORDERED that:

 5           1.      The defendant shall deliver to the Clerk of the Court, a check or money order in the

 6 amount of $6,500.00, made payable to the “Clerk of Court” (the Deposit) at or before his sentencing

 7 hearing scheduled for August 6, 2020.

 8           2.      The defendant shall mail or deliver the Deposit to the Office of the Clerk, United States

 9 District Court, Eastern District of California, 501 I Street, Suite 4-200, Sacramento, California 95814.

10 The defendant shall also state the docket number (Case No.: 1:18-CR-00242-NONE-SKO) on the

11 payment instrument and, if he desires a payment receipt, shall include a self-addressed, stamped envelope

12 with the payment.

13           3.      Upon sentencing, the clerk shall apply the $6,500.00 towards defendant’s criminal

14 monetary obligations.

15 IT IS SO ORDERED.

16
         Dated:     July 29, 2020
17                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28
     Joint Motion and Order Concerning
     Payment of Restitution                           3
30
